Citation Nr: 0102265	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  98-12 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the veteran's claims for 
service connection for PTSD and tinnitus.  The veteran filed 
a timely appeal to these adverse determinations.

In addition, the Board observes that the veteran has recently 
submitted additional evidence in support of his claims, 
consisting of VA progress notes dated from December 1999 to 
October 2000, a statement from the veteran's employer, the 
Army Corps of Engineers, New Orleans District, dated in 
October 2000, and a statement from the veteran's VA 
Readjustment Counselor, dated in November 2000.  The Board 
further notes that this evidence was received in December 
2000, within 90 days following the mailing of notice to the 
appellant that his appeal had been certified and transferred 
to the Board.  Pursuant to 38 C.F.R. § 20.1304 (2000), 
additional evidence submitted within 90 days following 
certification and transfer of an appeal to the Board must be 
referred to the RO for review and preparation of a 
Supplemental Statement of the Case (SSOC), unless the benefit 
or benefits sought on appeal may be allowed without such 
referral, or the veteran expressly waives his procedural 
right to such referral either in writing or in the record of 
the hearing on appeal.  In this case, the veteran submitted a 
signed statement in support of claim with this new evidence 
specifically waiving initial RO consideration of the 
evidence, and indicating his desire for direct initial review 
by the Board.  Therefore, consideration of this evidence by 
the Board is proper at this time.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 
2.  A preponderance of the medical evidence is against a 
current diagnosis of PTSD.

3.  Tinnitus, first diagnosed many years after service, is 
not shown to be causally related to a disease or injury in 
service.


CONCLUSIONS OF LAW

1.  PTSD was neither incurred in nor aggravated by the 
veteran's military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304(f) (2000).

2.  Tinnitus was neither incurred in nor aggravated by the 
veteran's military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Although the case was developed prior to enactment 
of the VCAA, all pertinent records have been obtained, and 
the veteran has been afforded VA examinations and medical 
opinions related to his claim.  

I.  PTSD

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (2000).  Service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2000); a link, 
established by medical evidence, between current symptoms and 
an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor actually occurred.  

Evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran was 
engaged in combat with the enemy.  Where it is determined, 
through recognized military citations or other supportive 
evidence, that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. § 
3.304(f) (as amended by 64 Fed. Reg. 32,807-32808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).  However, where the veteran did not engage in 
combat or the claimed stressor is non combat-related, the 
record must contain service records which corroborate the 
veteran's testimony as to the occurrence of the claimed 
stressor.  Id.; Zarycki v. Brown, 6 Vet. App 91, 98 (1993).

In analyzing the veteran's claim, the Board initially notes 
that the veteran's claims file contains documentation, 
including his DD Form 214, Armed Services of the United 
States Report of Transfer or Discharge, which verifies his 
status as a combat veteran.  Specifically, this document 
confirms that the veteran was awarded the Combat Action 
Ribbon, and that his military occupational specialty (MOS) 
was as a field artillery operations man. 

Further, the Board finds that despite the lack of service 
medical records documenting the veteran's claimed stressors, 
his claims file contains satisfactory lay evidence, in the 
form of credible and consistent statements from the veteran 
himself, which document and corroborate his claimed 
stressors.  Furthermore, the stressors reported by the 
veteran are entirely consistent with the circumstances, 
conditions or hardships of service during combat situations 
in Vietnam.  As such, the Board finds that the veteran 
"engaged in combat with the enemy," as defined by VA 
regulations.  See 38 C.F.R. § 3.304(f).  

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of 
proof to determine service connection.  Collette v. Brown, 82 
F.3d 389 (1996).  However, the reduced evidentiary burden 
only applies to the question of service incurrence, and not 
to the question of either current disability or nexus to 
service, both of which generally require competent medical 
evidence.  Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. 
Brown, 8 Vet. App. 459, 464 (1996).

Therefore, the remaining issue to be decided is whether the 
veteran has PTSD as a result of these combat stressors.  In 
this regard, the evidence indicates that in the past four 
years, the veteran has been evaluated by five different VA 
psychologists and psychiatrists, all of whom have determined 
that the veteran does not meet the criteria for a diagnosis 
of PTSD.  

For example, in October 1997 the veteran underwent a VA PTSD 
examination, conducted by two examiners.  At that time, the 
examiners indicated that they had reviewed the veteran's 
claims file.  In addition, they administered the Mississippi 
Scale for Combat-related PTSD, the Combat Exposure Scale, the 
Beck Depression Inventory, and the Minnesota Multiphasic 
Personality Inventory - 2 (MMPI-2).  Following these tests 
and a clinical interview, the examiners concluded that while 
the veteran appeared to be experiencing a number of mild 
symptoms of PTSD on a subclinical level, he "does not 
currently meet criteria for PTSD."  

Similarly, in September 1998, the veteran again underwent a 
VA PTSD examination.  The examiner also noted that this 
examination involved not only a clinical interview, but also 
involved administering the MMPI-2, the Beck Depression 
Inventory, the Mississippi Scale for Combat-related PTSD, the 
Combat Exposure Scale, and a review of the records in the 
veteran's claims file.  Following these examinations, the 
examiner rendered a diagnosis of alcohol abuse, in partial 
remission, again noting that while the veteran was at risk 
for PTSD, "at this point in time his symptoms do not meet 
the diagnostic criteria."  

This conclusion was confirmed following a VA PTSD examination 
in July 1999, at which time the examiner noted that she had 
reviewed the veteran's claims file.  She also noted that the 
Mississippi Scale for Combat-related PTSD, the Combat 
Exposure Scale, and the Beck Depression Inventory - II had 
all been administered as part of her evaluation of the 
veteran.  In addition, the examiner noted the findings of the 
two previous VA examination reports, and noted that the 
veteran had been receiving individual counseling at the the 
New Orleans VA Medical Center (VAMC) PTSD Clinic for the 
previous several months.  Following a mental status 
examination, the examiner rendered an Axis I diagnosis of 
"[n]o diagnosis," and indicated that while the veteran 
appeared to meet some of the criteria for a diagnosis of 
PTSD, he did not meet at least one criterion.  The examiner 
also indicated that her diagnosis was consistent with those 
rendered on previous psychological examinations.

More recently, the veteran again underwent a VA PTSD 
examination in January 2000.  This examiner again indicated 
that the veteran's claims file had been reviewed, and 
indicated that the examination report was a combination of 
data from both the veteran's self-report and the claims file.  
He also indicated that he had administered the Mississippi 
Scale for Combat-related PTSD.  The veteran's score was 
reportedly above the probable cut off for PTSD.  The examiner 
again noted that the veteran had been receiving psychological 
counseling through the New Orleans VAMC PTSD Outpatient 
Clinic since March 1999, and discussed some of the findings 
contained in the outpatient treatment notes from this 
therapy.  Following an examination, the examiner again 
diagnosed no Axis I diagnosis, concluding that "[t]he 
veteran does not currently meet the criteria for post-
traumatic stress disorder."

The veteran's claims file also contains copies of VA mental 
health clinic treatment notes from the New Orleans VAMC PTSD 
Clinic from February 1999 to October 2000, referred to by the 
examiners as previously discussed.  Of note is the initial 
evaluation for the PTSD outpatient program, dated in February 
1999, which indicated that the veteran reported symptoms 
"consistent with mild PTSD."  The examiner rendered an Axis 
I diagnosis of PTSD, mild.

Also of record is a statement dated in November 1999 from the 
associate director of the New Orleans VAMC PTSD Clinic, which 
confirmed that the veteran underwent a PTSD evaluation in 
February 1999, and that the results of this assessment 
indicated that he met the diagnostic criteria for PTSD 
secondary to exposure to military-related stressors while 
serving in Vietnam.

In addition, the veteran's claims file contains two 
statements from the veteran's treating therapist at the VAMC 
PTSD Clinic, dated in November 1999 and November 2000.  Both 
of these statements indicate that this therapist had been 
treating the veteran for PTSD since February 1999.

Finally, the veteran's treatment notes include a progress 
note dated in October 2000, at which time a staff physician 
reported that the veteran had been referred to her for 
dispensation of medications.  This physician reported some of 
the veteran's symptoms and history, although it does not 
appear that an actual mental status examination was 
performed.  She then diagnosed PTSD, mild to moderate 
symptoms, and indicated which medications the veteran should 
take.

After reviewing this evidence, the Board finds that the 
opinions of the five examiners who determined that the 
veteran did not meet the criteria for a diagnosis of PTSD in 
October 1997, September 1998, July 1999, and January 2000, 
are more probative and persuasive than the opinions of the 
two examiners who rendered a diagnosis of PTSD in February 
1999 and October 2000 for several reasons.  First, the 
February 1999 and October 2000 reports were significantly 
less comprehensive and complete than the four other 
examinations.  There is no evidence that the examiners who 
performed the February 1999 and October 2000 examinations 
performed any psychiatric testing or discussed the basis for 
their diagnostic conclusions.  By contrast, all of the 
examiners who determined that the veteran did not meet the 
criteria for a diagnosis of PTSD conducted extensive 
psychiatric testing, including the MMPI-2, the Mississippi 
Scale for Combat-related PTSD, the Combat Exposure Scale, and 
the Beck Depression Inventory.  In the same vein, these four 
examination reports are all very thorough, detailed, multi-
page reports, which contain detailed history and findings and 
thorough explanations of why the examiners had determined 
that the veteran did not meet the criteria for PTSD.  By 
contrast, both the February 1999 and the October 2000 
examination reports are quite short and summary in nature, 
omitting extensive information recorded in the four other 
examination reports, and containing bare diagnoses of PTSD, 
with no explanation of why this diagnosis was warranted or an 
explanation of any supportive findings.  

Further, there is no evidence that the examiners who 
performed the February 1999 and October 2000 examinations 
viewed any other records in making their diagnoses, and, in 
fact, appear to have relied exclusively for clinical purposes 
on the veteran's own report of his history and symptoms.  By 
contrast, all of the examiners who performed the four other 
examinations specifically indicated that they had reviewed 
the veteran's claims file in preparing their reports, and in 
several cases supported their final conclusions with 
references to the findings contained in previous examination 
reports and treatment records.  Of particular note is the 
fact that the examiners who performed the July 1999 and 
January 2000 examinations specifically acknowledged the fact 
that the veteran was being treated at the New Orleans VAMC 
PTSD Clinic, where he was diagnosed in February 1999 with 
PTSD, and, indeed, the examiner who performed the January 
2000 examination specifically stated that he had personally 
reviewed these progress notes.  The Board observes that at 
the time this examiner made this statement, the veteran's 
progress notes included the February 1999 initial evaluation 
which contained the diagnosis of PTSD, and that this report 
was therefore presumably reviewed by this examiner.  
Nevertheless, both examiners still determined that the 
veteran did not meet the criteria for PTSD.  

Taking all these factors into consideration, the Board finds 
that the preponderance of the evidence weighs against the 
claim of service connection for PTSD because the diagnosis is 
not supported by the more persuasive medical opinions.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) (the Board may 
favor the opinion of one competent medical expert over that 
of another when the board gives an adequate statement of the 
reasons and bases).  In reaching this decision the Board has 
considered the doctrine of reasonable doubt.  However, 
because the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Tinnitus

A review of the veteran's service medical records reveals 
that they are negative for evidence of any recorded 
complaints or diagnoses of, or treatment for, tinnitus.

Relevant post-service evidence includes the report of a VA 
examination conducted in December 1973.  At that time, the 
veteran underwent an otological examination.  He reported a 
history of having experienced an explosion close to his left 
ear in 1968.  The examiner noted that the veteran had had no 
hearing loss since then, and no tinnitus or dizziness.  
Physical examination of the ears was normal.  The diagnosis 
was no evidence of otological disease.

The veteran also underwent audiological testing that same 
day, the results of which showed normal hearing levels 
bilaterally.  The examiner again specifically noted that 
there was "[n]o tinnitus reported" at the time of the 
examination.

In addition, the veteran underwent a special ear examination 
in January 1974, which was included as part of the overall VA 
general medical examination report.  At the time of this 
examination, the veteran reported experiencing no difficulty 
with his ears.  Following an examination, the examiner 
diagnosed a normal ear examination.

In September 1998, the veteran was provided with a VA 
audiological examination for compensation purposes.  At that 
time, the examining audiologist stated that he had reviewed 
the veteran's medical records.  Specifically, he remarked 
that the veteran's July 1966 service entrance examination and 
his November 1969 service discharge examination had both 
shown normal hearing, as had the December 1973 audiological 
and ears, nose and throat (ENT) examinations.  He also noted 
that the December 1973 examination report had specifically 
found no evidence of tinnitus.  At the time of the September 
1998 examination, the veteran reported having experienced 
exposure to rifle fire while a coach on the rifle range in 
the military, as well as exposure to rocket explosions.  He 
reported post-service exposure to gun fire while hunting.  He 
primarily complained of severe, persistently recurrent, low-
pitched tinnitus in both ears, which he reported began around 
1970.  The audiologist then opined that "[s]ince tinnitus is 
not mentioned on military medical examinations nor on the VA 
audiological or ENT examination on 12-26-73, it is unlikely 
that the tinnitus now reported by the patient is related to 
his military service.  It is more likely that the tinnitus 
now reported by the patient is related to noise exposure 
after service (recreational hunting), advancing age, or some 
other cause.  The audiologist also noted that audiological 
testing had shown hearing within normal limits in both ears.

In addition, the veteran's claims file includes a statement 
dated in October 2000 from James Sturcke, R.N., B.S.N., a 
nurse at the Occupational Health Clinic at the veteran's 
employer, the Army Corps of Engineers, New Orleans District.  
Mr. Sturcke indicated that the veteran had reported having 
ringing in his ears on several occasions during his annual 
physicals.  Attached to this statement are copies of 
audiograms performed at the clinic, dated from April 1980 to 
April 2000.  These reports show that the veteran reported 
tinnitus at the time of examination in April 2000.  The 
remainder of these reports do not refer to complaints of 
tinnitus.  

The veteran has also testified at two hearings in connection 
with his claim.  At the time of the first hearing, held in 
August 1998 before an RO hearing officer, the veteran stated 
that he suffered an injury to his ears in Vietnam, when a 
rocket exploded nearby, causing his ears to bleed.  He 
testified that he did not remember experiencing ringing in 
his ears while in the service, but that the ringing started 
soon afterwards.  He indicated that he had had ringing in the 
ears approximately 80 percent of the time since service.  He 
testified that he worked as a machinist, and stated that this 
job exposed him to acoustic trauma.  However, he said that he 
used ear plugs at work.  He also indicated that no physician 
had ever related his tinnitus to inservice trauma.

At the time of the hearing in October 2000 before the 
undersigned Veterans Law Judge, the veteran essentially 
repeated his earlier testimony regarding tinnitus, again 
stating his belief that his tinnitus was caused by the rocket 
attack in Vietnam which caused his ears to bleed.

A review of these records reveals that even though the 
veteran has recently been diagnosed as having tinnitus, there 
is no medical evidence which indicates that this tinnitus is 
related his military service.  On the contrary, the only 
medical professional who has rendered an opinion as to the 
etiology of the veteran's current tinnitus, i.e., the VA 
audiologist who conducted the September 1998 audiological 
examination, indicated after review of the veteran's service 
and post-service medical records that his tinnitus was most 
likely not due to the veteran's military service, but rather 
to noise exposure after service, advancing age, or some other 
cause.  Other than the veteran's own contentions, as set 
forth during his hearings and in various correspondence sent 
to VA, there is no evidence which tends to establish that his 
current tinnitus is related to his active military service.  

The Board does not doubt the sincerity of the veteran's 
belief in this claimed causal connection, and his statements 
are presumed credible for purposes of this determination.  
Because the veteran is not a medical expert, however, he is 
not qualified to express an opinion regarding any medical 
causation of his tinnitus.  As it is the province of trained 
health care professionals to enter conclusions which require 
medical expertise, such as opinions as to diagnosis and 
causation, Jones v. Brown, 7 Vet. App. 134, 137 (1994), the 
veteran's lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  

Thus, the Board finds that the veteran's contention that his 
current tinnitus is related to an explosion in 1966 while in 
the military, many years prior to the first post-service 
diagnosis of tinnitus in 1998, cannot be accepted as 
competent evidence of the required nexus between his current 
disorder and service.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for tinnitus.  In reaching this decision the Board 
has considered the doctrine of reasonable doubt.  However, as 
the preponderance of the evidence is against the veteran's 
tinnitus claim, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.

Service connection for tinnitus is denied.



		
	CHARLES E. HOGEBOOM 
	Veterans Law Judge
	Board of Veterans' Appeals



 

